Exhibit 10.4
AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
1998 INCENTIVE PLAN
WHEREAS, the board of directors of ENSCO International Incorporated, a Delaware
corporation (“Ensco Delaware”), adopted the ENSCO International Incorporated
1998 Incentive Plan effective May 12, 1998, (which, as previously amended from
time to time, is referred to herein as the “Plan”);
WHEREAS, the stockholders of Ensco Delaware approved and adopted at the Special
Meeting of Stockholders on December 22, 2009 the “Agreement and Plan of Merger
and Reorganization” (the “Merger Agreement”), by and between Ensco Delaware and
ENSCO Newcastle LLC, a newly formed Delaware limited liability company (“Ensco
Mergeco”) and a wholly-owned subsidiary of ENSCO Global Limited, a newly formed
Cayman Islands exempted company (“Ensco Cayman”) and a wholly-owned subsidiary
of Ensco Delaware, pursuant to which Ensco Mergeco merged with and into Ensco
Delaware (the “2009 Merger”), with Ensco Delaware surviving the 2009 Merger as a
wholly-owned subsidiary of Ensco Cayman which is a wholly-owned subsidiary of
Ensco International plc (the “Company”);
WHEREAS, pursuant to the Merger Agreement, each outstanding share of common
stock of Ensco Delaware will be converted into the right to receive an American
depositary share, evidenced by an American depositary receipt, which represents
a Class A Ordinary Share in the Company, and Ensco Delaware shall assign to the
Company, and shall cause the Company to adopt and assume, certain of Ensco
Delaware’s equity incentive, compensation and other plans that provide or
provided for rights to receive or purchase shares of common stock of Ensco
Delaware, including the Plan; and
WHEREAS, the board of directors of Ensco Delaware has approved this Amendment to
the Plan, effective as of December 23, 2009 (or, if different, the effective
date of the 2009 Merger), to reflect the provisions of the Merger Agreement and
the effect of the 2009 Merger on the Plan;
NOW, THEREFORE, pursuant to the unanimous written consent of the board of
directors of Ensco Delaware executed on December 22, 2009, the Plan is amended
effective on the date indicated above as follows:

1)   Section 2 is amended by adding the following new definitions:       “Act”
shall mean the U.K. Companies Act 2006.       “ADR” shall mean an American
depositary receipt which evidences an American depositary share representing a
Class A ordinary share in the Company.       “ADS” shall mean an American
depositary share which represents a Class A ordinary share in the Company and
evidenced by an American depositary receipt. All references

 



--------------------------------------------------------------------------------



 



    in the Plan to shares of common stock, stock and/or shares of Ensco Delaware
shall be read and considered to be references to ADSs, unless the context
otherwise requires, and all references (specific or otherwise) to “stockholders
of the Company” shall be read and considered to be references to holders of
ADSs, unless the context otherwise requires, and all provisions of the Plan
shall be consistently interpreted and applied.

    “Company” shall mean Ensco International plc, a public limited company
incorporated under the laws of England and Wales, or any successor thereto.    
  “Restricted ADS” shall have that meaning set forth in Section 7(a).      
“Share” shall mean one Class A ordinary share of the Company, nominal value
US$0.10 per Share.       “Subsidiary” shall mean any corporation as to which
more than fifty (50%) of the outstanding voting ADSs shall now or hereafter be
owned or controlled, directly by a person, any Subsidiary of such person, or any
Subsidiary of such Subsidiary. For purposes of the definition of Employee,
Subsidiary shall mean a subsidiary within the meaning of Section 1159 of the
Act.   2)   Section 3(c) is amended, but not any of the subsections, to read as
follows:       Authority of Committee. This Plan shall be administered by, or
under the direction of, the Committee constituted in such a manner as to comply
at all times with Rule 16b-3 (or any successor rule) under the Exchange Act. The
Committee shall administer this Plan so as to comply at all times with the
Exchange Act and, subject to the Code and the Act, shall otherwise have absolute
and final authority to interpret this Plan and to make all determinations
specified in or permitted by this Plan or deemed necessary or desirable for its
administration or for the conduct of the Committee’s business including, without
limitation, the authority to take the following actions:   3)   Section 7(a)(ii)
is amended to add the following sentence at the end of the section:       The
Committee may make other arrangements for the Restricted ADSs to be held on
behalf of the Participant in order to ensure compliance with the restrictions.  
4)   Section 7(a)(iv) is amended in its entirety to read as follows:       On
the date the Restriction Period terminates, the Restricted ADSs shall vest in
the Participant (the “Vest Date”), who may then require the Company to arrange
for the transfer to the Participant of the number of ADSs that are no longer
subject to such restrictions.   5)   Section 7(a)(v) is amended in its entirety
to read as follows:

 



--------------------------------------------------------------------------------



 



    Certain Voting and Dividend Rights. Holders of Restricted ADSs may exercise
the full voting rights applicable to the ADSs with respect to Restricted ADSs
during the Restriction Period and shall be entitled to receive all dividends and
other distributions paid with respect to those ADSs while they are so held;
provided that if any such dividends or distributions are paid in ADSs during the
Restriction Period, the ADSs received shall be subject to the same restrictions
on transferability as the Restricted ADSs with respect to which they were
issued.

7)   Section 7(a) is amended to add the following sub-section at the end of the
section:

  (ix)   Forfeiture. Any Restricted ADSs that are forfeited pursuant to the
terms and conditions of this Plan and/or the applicable agreement evidencing the
grant of the Restricted ADSs shall not be returned to the Company as described
above but shall be transferred to an employee benefit trust established in
connection with this Plan and the Participant may be required to complete
certain documents in order to effectuate such transfer.

          ENSCO INTERNATIONAL INCORPORATED
      /s/ Cary A. Moomjian, Jr.       By: Cary A. Moomjian, Jr.      Its: Vice
President, General Counsel and Secretary     

 